Title: To James Madison from Rufus King, 5 November 1801 (Abstract)
From: King, Rufus
To: Madison, James


5 November 1801, London. Reports that war’s end has occasioned a review of the British diplomatic corps. Hears that Liston will be sent to Holland instead of returning to America. Jackson has been appointed minister plenipotentiary to France and will reside in Paris during the congress at Amiens. Once peace is concluded, Lord Whitworth, formerly in Russia, will go to Paris and Jackson to America as Liston’s successor.
 

   Letterbook copy (NHi: Rufus King Papers, vol. 54). 1 p.; marked private. Printed in King, Life and Correspondence of Rufus King, 4:11.

